UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 00-4183

REGINALD LAMONT REAMS,
Defendant-Appellant.

Appeal from the United States District Court
for the Middle District of North Carolina, at Durham.
N. Carlton Tilley, Jr., Chief District Judge.
(CR-99-13)

Submitted: July 25, 2000

Decided: September 14, 2000

Before NIEMEYER and MOTZ, Circuit Judges, and
HAMILTON, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Louis C. Allen III, Federal Public Defender, Gregory Davis, Assistant
Federal Public Defender, Greensboro, North Carolina, for Appellant.
Walter C. Holton, Jr., United States Attorney, Sandra J. Hairston,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Reginald Lamont Reams appeals from his conviction and sentence
for possession of crack cocaine with the intent to distribute. He raises
three issues on appeal: (1) the district court erred in denying his
motions for a judgment of acquittal and directed verdict because there
was insufficient evidence to support the verdict; (2) the court erred in
giving an Allen* charge; and (3) the court erred in applying a two-
level sentencing enhancement for obstruction of justice via perjury
under U.S. Sentencing Guidelines Manual§ 3C1.1 (1998).

The district court's denial of Reams' motion for judgment of
acquittal is reviewed under a sufficiency of the evidence standard. See
United States v. Brooks, 957 F.2d 1138, 1147 (4th Cir. 1992). To sus-
tain the conviction, the evidence, when viewed in the light most
favorable to the government, must be sufficient for a rational trier of
fact to have found the essential elements of the crime beyond a rea-
sonable doubt. See Glasser v. United States, 315 U.S. 60, 80 (1942).
In making this assessment the government is entitled to all reasonable
inferences from the facts established to those sought to be established.
See United States v. Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982).

Although Reams' attorney did an excellent job in cross-examining
the Government's witnesses and bringing to light uncertainties and
possible motives to testify falsely, viewed in the light most favorable
to the Government, a rational trier of fact could have found the essen-
tial elements of the crime charged beyond a reasonable doubt.
Accordingly, Reams' conviction is supported by sufficient evidence
and the district court properly denied his motions for judgment of
acquittal and directed verdict.
_________________________________________________________________

*Allen v. United States, 164 U.S. 492 (1896).

                    2
Next, Reams asserts that the district court erred in giving an Allen
charge without first inquiring as to the jury's possible confusion on
one issue, and with knowledge of the numerical split of the jury. We
review a district court's decision to give an Allen charge, as well as
its contents, for abuse of discretion. See United States v. Cropp, 127
F.3d 354, 359 (4th Cir. 1997). For an Allen charge to be proper, it
"must not coerce the jury, and it must be fair, neutral and balanced."
Id. at 359-60; see also United States v. Burgos, 55 F.3d 933, 936 (4th
Cir. 1995). This Court has repeatedly stated that"the most egregious
mistake that can be made in the context of an Allen charge is for a
district court to suggest, in any way, that jurors surrender their consci-
entious convictions." Cropp, 127 F.3d at 360 (quoting Burgos, 55
F.3d at 939); see also Carter v. Burch, 34 F.3d 257, 265 (4th Cir.
1994). Moreover, this Court has stressed that a proper Allen charge
instructs jurors in the majority to consider the views of the minority
and vice versa. See Cropp, 127 F.3d at 360. The challenged charge
complied with these requirements.

As to Reams' contention that the court should have made inquiry
into a possible confusion held by the jury, the note to which Reams
refers did not request an additional explanation of the offense or the
instructions relating thereto. Instead, the overall impression created by
the note was not that the jury did not understand the law, but that it
was currently unable to reach a unanimous verdict. Neither party
objected to the court's response to this question, and Reams offers no
law in support of his proposition that the court was obliged to inquire
into the jury's "problem with the charge of possession with intent to
distribute" prior to giving the Allen charge.

As to Reams' assertion that the court's knowledge of the jury's
numerical split created undue coercion, we note that while a judge's
knowledge of the jury split may be a factor suggesting coercion, this
knowledge, standing alone, does not make the Allen charge coercive.
See United States v. Lorenzo, 43 F.3d 1303, 1307 (9th Cir. 1995)
(upholding Allen charge to 11-1 deadlocked jury).

Reviewing the overall tenor of the case and the charge itself, we
find that the district court did not abuse its discretion in giving an
Allen charge and that the contents of that charge were not coercive.

                     3
Finally, Reams contends that the district court erred in enhancing
his sentence for obstruction of justice due to a finding that he commit-
ted perjury at trial. Whether Reams committed perjury is a factual
determination made by the sentencing court which is reviewed for
clear error. See United States v. Murray, 65 F.3d 1161, 1165 (4th Cir.
1995). In order to enhance a defendant's offense level for perjury fol-
lowing an objection on that basis, a district court must review the evi-
dence and make independent findings necessary to establish a willful
impediment to, or obstruction of, justice. See United States v. Smith,
62 F.3d 641, 647 (4th Cir. 1995) (citing United States v. Dunnigan,
507 U.S. 87 (1993)). When engaging in this review, it is preferable
for the court to address, in separate findings, each individual element
of perjury: (1) false testimony, (2) concerning a material matter, and
(3) made with the intent to deceive. See id. However, if the court's
singular finding encompasses all of these necessary factual predicates,
the enhancement is sufficiently justified. See id.

Reams takes issue with the first of these elements, asserting that the
mere fact that the jury chose to disbelieve his testimony and convict
him does not mean that his testimony was untruthful. Because the dis-
trict court's finding of falsity is not clearly erroneous, Reams' chal-
lenge is meritless.

In light of the above discussion, we affirm Reams' conviction and
sentence. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

AFFIRMED

                    4